Citation Nr: 1226180	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.

5.  Entitlement to service connection for a disability involving the hips.

6.  Entitlement to service connection for muscle spasms.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to a disability rating greater than 10 percent for tinnitus.

10.  Entitlement to a compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971, to include combat service in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations for his service.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2008 and December 2009.  The Veteran initially requested to provide sworn testimony during a hearing before a Veterans Law Judge; however he withdrew this request in an August 2009 communication.

Subsequent to the RO's most recent review of the Veteran's claims, additional VA treatment records were added to his Virtual file.  These records were not reviewed by the RO in the context of a decision on the matter of whether service connection is warranted for a psychiatric disorder to include PTSD and depression.  However, review of the new records at this point reveals that none of them pertain to PTSD, depression, or any mental health issue.  Therefore, no prejudice accrues to the Veteran's appeal by the Board's review of it at this time.  

The issues of entitlement to service connection for a low back disability, entitlement to service connection for hypertension, entitlement to a compensable disability rating for bilateral hearing loss, entitlement to service connection for a disability involving the hips, entitlement to service connection for muscle spasms, entitlement to service connection for gout, entitlement to service connection for a sleep disorder, entitlement to a disability rating greater than 10 percent for tinnitus, and entitlement to a compensable disability rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current psychiatric disability involving depression or PTSD.


CONCLUSION OF LAW

Service connection for a psychiatric disorder to include PTSD and depression is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim for service connection in a letter of August 2007 prior to the adjudication of the claim.  The same letter provided information about the specific types of evidence required to substantiate PTSD stressors.  

With regard to the VA examination reports of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate with regard to the issue decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided rationales for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, some private medical records, a VA examination report, and a VA medical opinion have been obtained and reviewed in support of the Veteran's claim.  Although attempts to obtain the Veteran's discharge medical examination and further VA treatment reports are requested below in the effort to substantiate other service connection claims, the Board is unable to discern how these reports would be relevant to the appeal decided herein.  The Veteran does not contend that he has ever sought treatment for a mental health problem or reported such during his discharge examination.  During the July 2008 VA examination, he reported that he had never sought such treatment.  Therefore, the likelihood that further development of these potential sources of information would yield evidence helpful to this claim is extremely remote.  

The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The Veteran contends that he experiences increasing depression and stress, as he worries about being able to support his family.  His wife has submitted a statement to the effect that he is good at putting on a front that nothing is bothering him, but that she has observed his problems with anxiety and his inability to relax.  She also feels that he keeps himself overly busy so as to avoid his symptoms of anxiety and depression.  Both the Veteran and his wife emphasize that he was proud of being a Marine and serving his country and that his experiences as a Marine in Vietnam have shaped his current identity in large part.  

Initially, the Board notes that the Veteran's experiences in combat as a Marine in Vietnam are verified and that the particular stressor events he reports have been corroborated for the record.  The missing element in this appeal is that the Veteran does not have a diagnosis of any kind of mental disorder.  

Given the experiences which the Veteran had in Vietnam in conjunction with his claim for service-connected benefits, he was provided with a VA examination for the purpose of identifying any current mental disorder.  The report of the July 2008 psychological evaluation reflects that the Veteran has been married since 1976, with three children and one grandchild.  He described his marriage and his family relationships as good.  He reported that he attends church and works on his farm in addition to maintaining full-time employment as a plant operator at a rock quarry.  He reported that stressful days cause him to be moody, and that approximately once a week he has difficulty sleeping due to thoughts of Vietnam and other thoughts as well.  He later clarified that he has intrusive thoughts about combat that keep him awake two to five times a year.  He explained that he will not talk about his experiences in Vietnam because he has learned that it is better to deal with it and to try to put it behind him than to talk about it.  He denied avoiding people, places of activities that bring back memories of Vietnam, and he denied other avoidant behavior.  He reported having angry outbursts about four to five times a year-sometimes precipitated by things at work not going well.  He said his startle response is still exaggerated, but much better than it had been in the past.  

Following the clinical interview with the Veteran and review of his medical and service records, the examiner declined to render a diagnosis of a mental disorder.  She assigned a Global Assessment of Functioning Score of 85, reflecting her assessment of the Veteran as having absent or minimal symptoms, good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, and no more than everyday problems or concerns.  She provided the following explanation as to why the Veteran did not meet the criteria for a diagnosis under the criteria set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV):  

The Veteran has occasional intrusive thoughts and occasional problems with sleep related to intrusive thoughts.  He avoids talking about his combat experience to others.  He still has an exaggerated startle response.  In spite of these occasional symptoms, he would not be considered to have a mental disorder.  His symptoms are not contributing to any occupational, social, or family dysfunction.  He is functioning well in spite of his combat experience and is not considered to have any Axis I disorder at this time.  

In this case, the Board acknowledges and indeed, appreciates and commends, the Veteran's combat service and the traumatic experiences involved therein.  However, the psychologist who reviewed his case, to include conducting a lengthy personal interview with him, concluded that the symptoms he experiences do not result in a diagnosable mental disease or disorder.  

Case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran believes he suffers from a mental disability such as depression or PTSD, and he manifests some symptoms which support his claim, he is not shown to possess the medical expertise necessary to identify such disability or to render a diagnosis.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, a qualified psychologist has determined the Veteran does not have a diagnosable disability involving depression or PTSD, or any other mental health disorder.  

As set forth above, absent a present disability there can be no valid claim.  Brammer.  The Veteran's appeal must therefore be denied.


ORDER

Service connection for a psychiatric disorder to include PTSD and depression is denied.


REMAND

It appears that the Veteran has had back problems and hypertension for many years.  Although neither problem is reflected in his service treatment records, the Board finds that further evidentiary development is required prior to reviewing any possible connection to service.  

Although the Veteran's service treatment records are contained in his claims file, there is no copy of the general medical examination which is routinely conducted upon discharge from service.  In one of his written statements, the Veteran makes reference to having undergone such an examination, indicating that, "I was told by a Navy Doctor who checked me out and examined me before I was discharged from service that I would have a lot of medical problems in the future."  Similarly, on his initial application for service connection, he indicated that he had undergone a discharge examination in Vietnam.   Given the highly probative value of the information which would likely be contained in the report of the Veteran's discharge examination, as the report would reflect the Veteran's physical condition upon discharge from service, the Board holds that further attempts should be undertaken to obtain this report.  See 38 C.F.R. § 3.159(c)(2).  

In a September 2007 statement, the Veteran listed the doctors who treated him after service and indicated that they are all deceased and their records are unavailable.  He also indicated that he had been hospitalized for several days in 1984 with subsequent in-home traction for a bulging disc in his back.  He did not identify the hospital, however.  Upon remand, the Veteran should be requested to provide further information about the 1984 hospitalization so that VA can assist him in obtaining copies of such treatment records.  

Additionally, as the Veteran continues to receive VA medical care, his recent VA records should be updated for the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran contends that his bilateral hearing loss has worsened since the 2009 audiometric examination upon which the currently-assigned disability rating was based.  His representative has requested that he be provided with another VA audiological examination.  Therefore upon remand another examination should be provided to ascertain his current hearing status.

The Veteran filed claims for entitlement to service connection for a disability involving his hips, muscle spasms, gout, a sleep disorder, tinnitus, and erectile dysfunction in 2008 and 2009.  The RO granted service connection for tinnitus and erectile dysfunction and denied service connection for a disability involving his hips, muscle spasms, gout, and a sleep disorder in a December 2009 rating decision, providing notice of the denial in a letter dated the same month.  The Veteran filed a notice of disagreement as to the disability ratings assigned to tinnitus and erectile dysfunction in February 2010.  In April 2010, the Veteran expressed his disagreement with the aforementioned service connection claims.  The Board finds that the February and April 2010 statements constitute a notice of disagreement with the December 2009 decision, because the statements were filed within the requisite time period and it indicates dissatisfaction.  See 38 C.F.R. §§ 20.201, 20.302.  It does not appear that the RO has yet issued a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a copy of the Veteran's discharge medical examination through official channels, for inclusion in the claims file.  VA will make as many requests as are necessary to obtain this record, ending its efforts only if it is concluded that it does not exist or that further efforts to obtain it would be futile.

2.  The RO should obtain the name and address of the hospital where the Veteran was treated for low back problems in 1984.  After securing the necessary release, the RO should request these records for inclusion in the claims file.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to March 2012 at the VA Medical Center in Lexington, Kentucky, and all related VA facilities, for inclusion in the file.

4.  The veteran should be afforded a VA audiologic examination to identify his current hearing acuity status.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  Information as to the functional impairment related to his decreased hearing acuity should be included in the examination report.  The complete rationale for all opinions expressed should be fully explained.

5.  After obtaining the medical records requested above (i.e., after fully-completing the development requested in #1 through #4), the RO should review the newly-obtained evidence for mention of the Veteran's blood pressure status and back problems at any time proximate to service.  If anything in these medical records could be interpreted as indicating an event in service related to high blood pressure or a back problem, or indicating any other relationship to service, then the RO should obtain appropriate medical opinions and/or clinical examinations as to the whether a nexus to service is more, less, or equally likely.  The claims folder should be made available to the examiner/reviewer for review.  All tests and studies deemed helpful should be conducted in conjunction with the examination/review.  The complete rationale for all opinions expressed should be fully explained.

6.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

7.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to service connection for a disability involving his hips, muscle spasms, gout, and a sleep disorder; and the issues of entitlement to higher initial disability ratings for tinnitus and erectile dysfunction.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


